—Application by the petitioner for a writ of habeas corpus and for poor person relief.
Upon the papers filed in support of the application and no papers having been filed in opposition or relation thereto, it is
Ordered that the branch of the application which is for poor person relief is granted to the extent that the filing fee imposed by CPLR 8022 (b) is waived, and that branch of the application is otherwise denied; and it is further,
Ordered that the branch of the application which is for a writ of habeas corpus is denied and the petition is dismissed, without costs or disbursements. Ritter, J. P., Santucci, Joy and Luciano, JJ., concur.